DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Regarding 112 (b) rejection of claims 1, 19, 20, Applicant argues in substance that “the claim term “processing power” would be understood to one of ordinary skill in the art to mean “any parameter or information usable for determining available processing ability of a processor based on ongoing processing tasks of the processor.
In response to argument, Examiner respectfully disagree.  Paragraphs [103, 104] cited by Applicant describe “available processing power” being signaled by a UE, however these paragraphs do not mention “…define an ACK field in the radio subframe based on…processing power…” as claimed.  As evidenced in the specification, paragraph [0109] of publication 2020/0028633 describes “processing power” being used without considering “available processing power”.  

[0109] For the UL concept 300a, e.g. as described above with respect to FIG. 3a, the BS, i.e. the transmitter (Tx) of the DL, may decide the ACK 222 location by itself (e.g. based on its own processing power etc.) and can indicate 502a such location as soon as it is decided

 	Hence this assertion by Applicant of “processing power” being equated to “available processing power” is not supported by the instant application’s specification.
Regarding 102 rejection of claim 1, Applicant argues that Zhu fails to disclose using processing power to define any sort of ACK field.
In response to argument, Examiner respectfully disagree.  Previously cited paragraphs [0008, 0079] describe “processing power” in terms of processing delay between data received and feedback
[0008] In order to improve HARQ feedback in terms of high-reliability and low-latency, current available designs may include the ACK/NACK feedback repetition (maximum level of 6 aggregated subframes) and reduced processing delay between data and feedback as what 3GPP standard agrees. However, the design of ACK/NACK feedback repetition will cause unacceptable increase of uplink (UL) signaling overhead and the design of reduced processing delay between data and feedback cannot handle the added latency due to non-ideal backhaul link which will increase undesirable HARQ Round Trip Time (RTT). The conventional available designs are not efficient and fail to fulfil the requirement of data transmission feedback for diverse application or services brought by fifth generation (5G) networks such as URLLC service. 
[0079] In an embodiment, the terminal device 130 further includes a sending unit 850, configured to, send NACK feedback, where the trigger unit triggers the feedback and the feedback is NACK, if the adding latency due to HARQ RTT is allowable as it is still within overall latency requirement; or send NACK feedback, where the triggering unit 840 triggers the feedback and the feedback is NACK, if the one or more network devices have channel quality which is above a pre-defined threshold; or send ACK feedback, where the triggering unit 740 triggers the feedback and the feedback is ACK, if enough uplink, UL, resource is available which is indicated by the network devices to the terminal device. 

Regarding 102 rejection of claim 1, Applicant argues that Ijaz fails to disclose using processing power to define any sort of ACK field.
In response to argument, Examiner respectfully disagree.  Ijaz discloses a base station transmitting an ACK/NACK after receiving data from a UE while taking into account processing delays at relay node and UE.  Taking into account processing delays at other nodes by the base station means taking into account other nodes’ ability/power to process data
eNodeB decodes PUSCH and sends the ACK/NACK signalling in the physical hybrid indicator channel (PHICH) after a processing delay of 3 ms. Therefore, taking into account all the delays incurred at various stages, the round trip time (RTT) for the uplink HARQ protocol in the proposed multi-RAT relay assisted uplink transmission scheme is approximately 10 ms. It is seen that for a grant sent by the eNodeB in subframe n, the corresponding data is received in the subframe n+6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 19, 20 recite the limitation “…a processing power of the RX processor or a processing power of a second radio device” which makes the claims indefinite.  It’s unclear by “processing power” Applicant refers to CPU clock speed, cache size, RAM/ROM speed/amount, actual power by these devices, or a combination of all of these.  Examiner will interpret as best understood.
Claim 18 recites the limitation “a bandwidth of the transceiver…” which makes the claim indefinite.  It’s unclear if this limitation refers to bandwidth range of the radio transceiver, maximum data rate of data transfer, network bandwidth, or a combination of these factors.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 19, 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Zhu et al (2020/0162200).

	Regarding claim 1, Zhu discloses 
	a radio device comprising (device/terminal comprising [0089-0098, 0082], FIG. 9
	a radio transceiver configured to receive a radio subframe (transceiver, FIG. 9 #930 receiving radio subframe originated from terminal for wireless transmission [0090-0098, 0077-0088]
	a receive (RX) processor, configured to process the radio subframe (receive function of data processor processing subframe in operation with transceiver [0090-0098]
	a transmit (TX) processor, configured to define an Acknowledgement (ACK) field in the radio subframe based on at least one of a processing power of the RX processor or a processor power of a second radio device (transmit function of DP configured to define value of acknowledgement field to ACK/NACK based on processing of latency requirement(s) at the terminal and related processing at network device [0079-0082, 0008], FIGs. 5, 6, 8 
wherein the transceiver is configured to transmit the radio subframe with the defined ACK field, processed by the TX processor, to the second device (terminal transmits ACK/NACK with defined field to network device [0080], FIGs. 5, 6, 8

Claims 19, 20 are rejected based on similar ground(s) provided in rejection of claim 1.

	Regarding claims 2, 3, Zhu discloses defining ACK/NACK signaling based on processing latency [0079-0082, 0008]


Claims 1-3, 19, 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Ijaz et al (2017/0093480).

	Regarding claim 1, Ijaz discloses 
	a radio device comprising (base station comprising [0027, 0032], FIG. 2
	a radio transceiver configured to receive a radio subframe (combined transmit/receive function/transceiver, FIG. 2 #101t, 101r, receiving radio subframe originated from base station for wireless transmission [0038, 0046]
	a receive (RX) processor, configured to process the radio subframe (receive function of transceiver processing subframe in operation with processor [0032]
	a transmit (TX) processor, configured to define an Acknowledgement (ACK) field in the radio subframe based on at least one of a processing power of the RX processor or a processor power of a second radio device (processing function of transceiver operable to define a value for ACK/NACK radio signaling based on combined processing capacity at the base station, relay, and MTC UE [0044-0047], FIG. 3-6
wherein the transceiver is configured to transmit the radio subframe with the defined ACK field, processed by the TX processor, to the second device (base station transmits defined value of ACK/NACK to MTC UE [0046], FIGs. 3-6

Claims 19, 20 are rejected based on similar ground(s) provided in rejection of claim 1.

	Regarding claims 2, 3, Ijaz discloses defining ACK/NACK field based on processing delay parameter [0044-0046]

Allowable Subject Matter
Claims 4-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469